366 S.W.3d 654 (2012)
Alberto ARIAS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 74164.
Missouri Court of Appeals, Western District.
May 29, 2012.
Ruth B. Sanders, Appellate District Defender Kansas City, MO, for Appellant.
Chris Koster, Attorney General Jennifer A. Wideman, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: VICTOR C. HOWARD, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Alberto D. Arias appeals the judgment of the Circuit Court of Buchanan County, Missouri, denying his Rule 24.035 motion for postconviction relief. Arias alleges that he received ineffective assistance of counsel during the plea process. For reasons explained in a memorandum provided to the parties, we find no error and affirm. Rule 84.16(b).